                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                       Plaintiff,
                                                   Case No. 93-CR-84-2-JPS-JPS
 v.

 THOMAS HIGHTOWER,
                                                                  ORDER
                       Defendant.


1.       BACKGROUND

         On August 24, 2020, Defendant filed a motion for compassionate

release. (Docket #127). The Court referred the matter to Federal Defender

Services of Wisconsin, Inc. (“FDS”), (Docket #128), and FDS subsequently

filed a supplement on Defendant’s behalf, (Docket #137). On February 3,

2021, the Government informed the Court that it would not be filing a brief

in opposition to Defendant’s motion. (Docket #141). The Court has

reviewed these submissions and will grant Defendant’s motion for

compassionate release.

2.       FACTS

         In 1993, Defendant was indicted for his role in a drug conspiracy.

(Docket #137 at 2). After a jury trial in 1995, he was found guilty of one

count of Conspiracy to Possess with Intent to Distribute at Least 5

Kilograms of Cocaine, Conspiracy to Possess with Intent to Distribute

Heroin, and Use of a Firearm in Relation to a Drug-Trafficking Offense. (Id.)

Defendant’s codefendant, Marvin Linnear, and Defendant’s stepson, were

ranking members of the Crips gang from Los Angeles, California. (Id.)

Linnear came to Milwaukee in 1990 and became involved in largescale



     Case 2:93-cr-00084-JPS Filed 02/09/21 Page 1 of 9 Document 143
drug-trafficking. (Id.) Although it appears that Defendant was not present

in Milwaukee—he remained in California—he allegedly had a leadership

role in the conspiracy. (Id.)

          At sentencing, Defendant was subject to a statutory sentencing range

of 10 years to life imprisonment (based on the cocaine count), and to a pre-

Booker mandatory guideline range of 360 months to life. (Id.) Due to

Defendant’s role in the offense as well as Defendant’s engaging in

obstruction of justice, his total adjusted offense level was enhanced to 37.

(Id.) As a result of this offense level, Defendant was considered a career

offender. (Id. at 2–3). The Court, by the Honorable Robert W. Warren,

imposed a 600-month sentence on the drug counts and a consecutive 60-

month sentence on the § 924(c) count, for a total sentence of 660 months’

imprisonment, along with 5 years’ supervised release. (Id. at 3).

          Shortly thereafter, Defendant appealed. (Id.) The Seventh Circuit

vacated Defendant’s § 924(c) conviction in light of Bailey v. United States, 516

U.S. 137 (1995), which held that § 924(c)’s reference to “use” of a firearm

was limited to “active” use. The court of appeals remanded for resentencing

on the drug counts since all Defendant’s sentences in this case had been

imposed in connection to each other. (Id.) In 1997, at resentencing, this

Court sentenced Defendant to 410 months’ imprisonment, to be followed

by 5 years’ supervised release. (Id.) Defendant did not appeal again. (Id.) He

has served over 26 years, which amounts to about 90% of his sentence. (Id.

at 8–9). His expected release date is December 31, 2024. (Id. at 9).

          Defendant is a 72-year-old male imprisoned at Federal Correctional

Institution Big Spring (“FCI Big Spring”) in Big Spring, Texas. (Id. at 4). He

suffers     from   health   problems    associated   with   aging,     including

hypertension, hyperlipidemia, cataracts, and other age-related vision


                            Page 2 of 9
 Case 2:93-cr-00084-JPS Filed 02/09/21 Page 2 of 9 Document 143
problems. (Id.) Medical records also show that Defendant has had Hepatitis

C and chronic kidney disease; the BOP considers these “resolved,” but

Defendant is still on medication for his kidneys. (Id.)

         As of February 5, 2021, FCI Big Spring reports having 6 active inmate

cases and 11 active staff cases of COVID-19.1 There have been 3 inmate

deaths and no staff deaths from the virus, and 787 inmates have recovered

from the virus.2

3.       LEGAL STANDARD

         The Court can modify a term of imprisonment “upon motion of the

defendant after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf” or thirty days after the warden at the defendant’s

facility has received such a request for release, “whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A). There must also be “extraordinary and compelling

reasons warrant[ing] such a reduction[.]” Id. § 3582(c)(1)(A)(i).

         While § 3582(c)(1)(A) instructs that a reduction must also be

“consistent with applicable policy statements issued by the [United States]

Sentencing Commission,” this circuit recently held that the relevant policy

statement, U.S.S.G. § 1B1.13, is inapplicable to prisoner-initiated motions

for compassionate release. United States v. Gunn, 980 F.3d 1178, 1180

(7th Cir. 2020). Therefore, a court has discretion when determining what

constitutes an “extraordinary and compelling” reason warranting

compassionate release. Id. (“[T]he trailing paragraph of § 3582(c)(1)(A) does

not curtail a district judge’s discretion. Any decision is ‘consistent with’ a


         Fed.
         1        Bureau         Prisons,         COVID-19          Coronavirus,
https://www.bop.gov/coronavirus/ (last visited Feb. 5, 2021).
         2   Id.


                                Page 3 of 9
     Case 2:93-cr-00084-JPS Filed 02/09/21 Page 3 of 9 Document 143
nonexistent policy statement.”). A district court may also “make the same

determinations that would normally be left to the Director of the Bureau of

Prisons [under the catchall provision at U.S.S.G. § 1B1.13 n.1(D)].” United

States v. Brown, Case No. 01-CR-196-JPS, 2020 WL 4569289, at *4 (E.D. Wis.

Aug. 7, 2020). Yet, this Court will evaluate prisoner-initiated motions for

compassionate release with due regard for the guidance provided in

§ 1B1.13 because it “provide[s] a working definition of ‘extraordinary and

compelling reasons’ . . . [which] can guide discretion without being

conclusive.” Gunn, 980 F.3d at 1180; see also United States v. Mays, Case No.

1:08-cr-00125-TWP-DML, 2020 WL 7239530, at *3 (S.D. Ind. Dec. 9, 2020)

(evaluating compassionate motions brought under the “extraordinary and

compelling” prong of § 3582(c)(1)(A) with “due regard” for § 1B1.13).

       The commentary to the Sentencing Guidelines explains that

“extraordinary and compelling reasons exist” when “[t]he defendant is

suffering from a terminal illness, (i.e., a serious and advanced illness with

an end of life trajectory),” such as cancer or advanced dementia.

U.S.S.G. § 1B1.13 n.1.(A)(i). The commentary also considers a defendant’s

medical condition to be an extraordinary and compelling reason if:

       [t]he defendant is suffering from a serious physical or mental
       condition, suffering from a serious functional or cognitive
       impairment, or experiencing deteriorating physical or mental
       health because of the aging process, that substantially
       diminishes the ability of the defendant to provide self-care
       within the environment of a correctional facility and from
       which he or she is not expected to recover.

Id. § 1B1.13 n.1.(A)(ii); see also § 1B1.13 n.1.(B) (noting that an extraordinary

and compelling reason may exist where “[t]he defendant (i) is at least 65

years old; (ii) is experiencing a serious deterioration in physical or mental



                            Page 4 of 9
 Case 2:93-cr-00084-JPS Filed 02/09/21 Page 4 of 9 Document 143
health because of the aging process; and (iii) has served at least 10 years or

75 percent of his or her term of imprisonment, whichever is less”).

         The Court will also consider whether “the defendant is not a

danger” to others or the community, as provided in 18 U.S.C. § 3142(g). Id.

§ 1B1.13(B)(2).

         Prior to modifying a term of imprisonment, the Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a), if applicable.

18 U.S.C. § 3582(c)(1)(A). Pursuant to § 3553(a), when determining the

sentence to be imposed, the Court shall consider, among other things: the

nature and circumstances of the offense; the defendant’s history and

characteristics; and the need for the sentence to (1) reflect the seriousness of

the offense, promote respect for the law, and provide just punishment, (2)

afford adequate deterrence, (3) protect the public, and (4) provide the

defendant with effective training, care, and/or treatment.

4.       ANALYSIS

         First, it appears that Defendant has exhausted his administrative

remedies. (Docket #137 at 7; #137-1). Gunn, 980 F.3d at 1179 (“Failure to

exhaust administrative remedies is an affirmative defense, not a

jurisdictional issue that the court must reach even if the litigants elect not

to raise it.”) (internal citations omitted). The Court next determines whether

Defendant has an extraordinary and compelling reason warranting his

release.

         The outbreak of COVID-19, together with a defendant’s underlying

medical conditions that place the defendant at “high risk” should he

contract the disease, may establish an extraordinary and compelling reason

warranting release. See, e.g., United States v. Gonzales, Case No. 13-CR-101-

JPS, 2020 WL 4437154, at *4 (E.D. Wis. Aug. 3, 2020). Defendant suffers from


                                Page 5 of 9
     Case 2:93-cr-00084-JPS Filed 02/09/21 Page 5 of 9 Document 143
a condition which, according to the Centers for Disease Control and

Prevention, may increase one’s risk for severe illness from COVID-19,

namely hypertension.3 Though it is unclear whether that Defendant has

continuing kidney issues, he has a history of chronic kidney disease—

another disease that places a person at increased risk of severe illness if

combined with COVID-194—and continues to take medication for the issue.

       This Court finds that the combination of Defendant’s health issues,

in light of the risks posed by COVID-19 and the virus’s spread at FCI Big

Spring, constitutes an extraordinary and compelling reason warranting

Defendant’s early release. See, e.g., United States v. Johnson, No. CR 4:16-577-

BHH-1, 2020 WL 4501513, at *1 (D.S.C. Aug. 5, 2020) (finding an

extraordinary and compelling reason for compassionate release where the

defendant suffered from hypertension and chronic kidney disease during

the COVID-19 pandemic). In addition, Defendant is old enough and has

been in prison long enough such that he also meets the Sentencing

Commission’s age-focused definition of “extraordinary and compelling.”

That is, Defendant is over 65; his physical health is seriously deteriorating

due to age; and he has both served more than 10 years and well over 75%

of his sentence. See U.S.S.G. § 1B1.13 n.1.(B).

       But the analysis does not end there; the Court must also consider

whether Defendant is a danger to any other person or the community,

pursuant to § 3142(g), and whether the § 3553(a) factors militate against his



       3 Ctrs. for Disease Control and Prevention, Coronavirus Disease 2019
(COVID-19),         People     with        Certain        Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-conditions.html (last visited Feb. 5, 2021).
       4   Id.


                            Page 6 of 9
 Case 2:93-cr-00084-JPS Filed 02/09/21 Page 6 of 9 Document 143
release. Section § 3553(a) “requires that any sentence imposed be ‘sufficient,

but not greater than necessary’ to serve the sentencing goals of punishment,

deterrence, protection of the public, and rehabilitation, and which requires

the court to consider ‘the history and characteristics of the defendant.’”

United States v. Robertson, 662 F.3d 871, 878 (7th Cir. 2011). Defendant has

been imprisoned for more than 26 years for nonviolent drug offenses—this

is about 90% of his total sentence. At a time when the Court determined that

the public needed to be protected from Defendant, it removed him from

society for 26 years. If this Court grants his motion for compassionate

release, he will return as a 75-year-old man with significant age-related

health issues. He has served a lengthy and significant portion of his

sentence (and one that is higher than the average sentence for many other

serious crimes). United States v. Quinn, 467 F. Supp. 3d 824, 828 (N.D. Cal.

2020) (noting in the context of granting a motion for compassionate release

that the median sentence in 2019 “for murder was 20 years, for sexual abuse

15 years, for kidnapping 10 years”). Though he has a lengthy criminal

history, it is from decades ago, and the Court is reminded that drug

trafficking is “is generally a young man’s game.” United States v. Presley, 790

F.3d 699, 702 (7th Cir. 2015). It seems that Defendant has completed BOP

programming, worked for UNICOR for many years, and has never been

disciplined for serious infractions. (Docket #137 at 13). Finally, the Court

finds it telling that the Government did not oppose Defendant’s motion for

release and has made no argument as to why Defendant should not be

released. In light of the § 3553(a) factors, the Court will grant Defendant’s

motion for compassionate release.




                            Page 7 of 9
 Case 2:93-cr-00084-JPS Filed 02/09/21 Page 7 of 9 Document 143
5.       CONCLUSION

         Defendant has exhausted his administrative remedies and also

proffered an extraordinary and compelling reason warranting his release.

The Court has determined that the § 3553(a) factors support Defendant’s

release. Further, the Government has opted not to oppose Defendant’s

release. Therefore, the Court will grant Defendant’s motion for

compassionate release, (Docket #127). The Court will also grant Defendant’s

motion to seal, (Docket #138), and, thus, his submission, (Docket #139), will

be sealed.

         Accordingly,

         IT IS ORDERED that Defendant Thomas Hightower’s motion for

compassionate release (Docket #127) be and the same is hereby GRANTED;

         IT IS FURTHER ORDERED that Defendant Thomas Hightower’s

sentence be and the same is hereby reduced to “time served”;

         IT IS FURTHER ORDERED that this Order is STAYED for up to

fourteen (14) days in order to complete any of the following, as may become

appropriate and necessary: make appropriate travel arrangements, verify a

residence, and establish a release plan. If these items have already been

addressed, then Defendant must be released promptly. If more than

fourteen days are needed to make appropriate travel arrangements, verify

a residence, or establish a release plan, the parties shall immediately notify

the Court and show cause why the deadline should be extended;

         IT IS FURTHER ORDERED that the Bureau of Prisons take all steps

necessary to release Defendant Thomas Hightower from incarceration in

accordance with this Order and pursuant to the second amended judgment,

which follows; and




                                Page 8 of 9
     Case 2:93-cr-00084-JPS Filed 02/09/21 Page 8 of 9 Document 143
      IT IS FURTHER ORDERED that Defendant Thomas Hightower’s

motion to seal (Docket #138) be and the same is hereby GRANTED;

Defendant Thomas Hightower’s submission (Docket #139) be and the same

is hereby SEALED.

      Dated at Milwaukee, Wisconsin, this 9th day of February, 2021.

                                BY THE COURT:



                                ____________________________________
                                J. P. Stadtmueller
                                U.S. District Judge




                            Page 9 of 9
 Case 2:93-cr-00084-JPS Filed 02/09/21 Page 9 of 9 Document 143
